UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: June 30, 2007 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-33165 Assured Pharmacy, Inc. (Exact name of small business issuer as specified in its charter) Nevada 98-0233878 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 17935 Sky Park Circle Suite F, Irvine, CA 92614 (Address of principal executive offices) 949-222-9971 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:53,772,458 common shares as of June 30, 2007. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis 4 Item 3. Controls and Procedures 13 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 16 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our unaudited condensed consolidated financial statements included in this Form 10-QSB are as follows: F-1 Unaudited Condensed Consolidated Balance Sheet as of June 30, 2007 F-2 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2007 and 2006 F-3 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2007 and 2006 F-4 Notes to Unaudited Condensed Consolidated Financial Statements; These unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-QSB.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended June 30, 2007 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents ASSURED PHARMACY, INC. AND SUBSIDIARIES (formerly known as eRxsys, Inc.) CONSOLIDATED BALANCE SHEETS(UNAUDITED) June 30, 2007 (UNAUDITED) December 31, 2006 (AUDITED) ASSETS Current Assets Cash $ 234,773 $ 466,404 Accounts receivable, net 1,506,520 884,026 Inventories 913,956 414,914 Prepaid expenses and other assets 276,918 368,530 2,932,167 2,133,874 Long Term Assets Accounts receivable - non-current, net 71,045 92,313 Property and Equipment, net 398,608 442,939 Goodwill 607,816 607,816 $ 4,009,636 $ 3,276,942 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ 1,906,119 $ 1,051,260 Accrued liabilities 201,603 - Notes payable - 62,027 Unsecured convertible notes payable 2,558,500 1,958,500 Notes payable to related parties and stockholders 800,313 20,000 5,466,534 3,091,787 Notes Payable to Related Party and Stockholders, net of current portion 349,960 904,967 Minority Interest 670,419 658,160 Commitments and Contingencies Stockholders' Deficit Preferred shares; par value $0.001 per share; authorized 5,000,000 shares; no preferred shares issued or outstanding - - Common shares; par value $0.001 per share; 150,000,000 and 70,000,000 shares authorized, respectively; 64,631,116 and 64,226,502 common shares issued and outstanding at June 30, 2007 and December 31, 2006, respectively 64,631 64,226 Treasury stock (10,858,658 shares) (10,858 ) (10,858 ) Additional paid-in capital, net 18,881,828 18,615,493 Deferred compensation (167,154 ) (311,456 ) Accumulated deficit (21,245,724 ) (19,735,377 ) Stockholders' deficit (2,477,277 ) (1,377,972 ) $ 4,009,636 $ 3,276,942 The accompanying notes are an integral part of the consolidated financial statements. F - 1 Table of Contents ASSURED PHARMACY, INC AND SUBSIDIARIES (formerly known as eRxsys, Inc.) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended June 30 Six Months Ended June 30 2007 2006 2007 2006 SALES $ 3,305,891 $ 1,894,976 $ 6,039,574 $ 3,410,620 COST OF SALES $ 2,472,371 $ 1,485,665 $ 4,461,115 $ 2,591,639 GROSS PROFIT $ 833,520 $ 409,311 $ 1,578,459 $ 818,981 OPERATING EXPENSES Salaries and related expenses $ 615,218 $ 531,690 $ 1,294,117 $ 1,080,464 Consulting and other compensation $ 299,000 $ 583,202 $ 447,636 $ 826,700 Selling, general and administrative $ 495,285 $ 596,209 $ 1,042,281 $ 966,233 TOTAL OPERATING EXPENSES $ 1,409,503 $ 1,711,101 $ 2,784,034 $ 2,873,397 LOSS FROM OPERATIONS $ (575,983 ) $ (1,301,790 ) $ (1,205,575 ) $ (2,054,416 ) OTHER EXPENSES Interest expense $ (149,872 ) $ (32,401 ) $ (292,514 ) $ (77,989 ) Other expense $ - $ (20,914 ) $ (24,224 ) TOTAL OTHER EXPENSES $ (149,872 ) $ (53,315 ) $ (292,514 ) $ (102,213 ) LOSS BEFORE MINORITY INTEREST $ (725,855 ) $ (1,355,105 ) $ (1,498,089 ) $ (2,156,629 ) MINORITY INTEREST $ (7,571 ) $ 17,098 $ (12,259 ) $ 21,494 NET LOSS $ (733,426 ) $ (1,338,007 ) $ (1,510,348 ) $ (2,135,135 ) Basic and diluted loss per common share $ (0.01 ) $ (0.03 ) $ (0.03 ) $ (0.05 ) Basic and diluted weighted average number of common shares outstanding 53,772,458 48,080,612 53,524,876 47,158,593 The accompanying notes are an integral part of the consolidated financial statements. F - 2 Table of Contents ASSURED PHARMACY, INC. AND SUBSIDIARIES (formerly known as eRxsys, Inc.) CONSOLIDATED STATEMENT OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,510,348 ) $ (2,135,133 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization of property and equipment 85,102 52,084 Amortization of debt discount 204,766 - Amortization of deferred consulting fees 271,039 620,438 Issuance of common stock and options for Director services 120,000 - Return of common stock due to termination of contract (70,000 ) Minority interest in net income /(loss) of joint venture 12,259 (21,494 ) Provision for doubtful accounts - 45,000 Changes in operating assets and liabilities: Accounts receivable (601,226 ) (394,579 ) Inventories (499,042 ) (102,746 ) Prepaid expenses and other current assets (23,152 ) (319,696 ) Accounts payable and accrued liabilities 1,056,461 114,296 Net cash used in operating activities (954,141 ) (2,141,830 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (40,770 ) (22,290 ) Advance on purchase of company - Purchase of minority interest - Net cash used in investing activities (40,770 ) (22,290 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of notes payable to related parties and shareholders 193,000 609,708 Principal repayments on line of credit - (200,000 ) Principal repayments on notes payable (29,721 ) (135,000 ) Proceeds from issuance of common stock - 1,705,292 Proceeds from issuance of convertible debentures 600,000 - Proceeds from issuance of common stock due to warrants exercised Proceeds towards minority investment Net cash provided by financing activities 763,279 1,980,000 Net decrease in cash (231,631 ) (184,120 ) Cash at beginning of period 466,404 356,641 Cash at end of period $ 234,773 $ 172,521 Supplemental disclosure of cash flow information- Cash paid during the period for: Interest $ - $ 74,296 Income taxes $ - $ - NON-CASH INVESTING AND FINANCING ACTIVITIES : Conversion of notes payable to common stock $ - $ 425,000 Conversion of accrued interest in to notes payable $ - $ 8,135 Issuance of common stock for services rendered $ 155,000 $ 540,000 Issuance of common stock in lieu of debenture note interest $ 90,000 $ - Return of common stock due to termination of contract $ (70,000 ) $ - The accompanying notes are an integral part of the consolidated financial statements. F - 3 Table of Contents ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 1. ORGANIZATION AND BASIS OF PRESENTATION A. Organization: Assured Pharmacy, Inc. ("Assured Pharmacy" or the "Company") was organized as a Nevada corporation on October 22, 1999 under the name Surforama.com, Inc. and previously operated under the name eRXSYS, Inc. The Company is engaged in the business of operating specialty pharmacies that dispense highly regulated pain medication. During 2006, the Company expanded its business beyond pain management to service customers that require prescriptions to treat cancer, psychiatric, and neurological conditions. The Company offers physicians the ability to electronically transmit prescriptions to its pharmacies. The Company derives its revenue primarily from the sale of prescription drugs and does not keep in inventory non-prescription drugs or health and beauty related products inventoried at traditional pharmacies. The majority of the Company's business is derived from repeat business from its customers. "Walk-in" prescriptions from physicians are limited. We currently have six operating pharmacies. Our first pharmacy was opened on October 13, 2003 in Santa Ana, California. On June 10, 2004, we opened our second pharmacy in Riverside, California.These pharmacies were opened pursuant to a joint venture agreement entered into with TPG, LLC where we maintained a 51 % ownership interest in these pharmacies. On December 15, 2006, we entered into a Purchase Agreement with TPG and acquired its 49% ownership in these pharmacies. As a result of this acquisition, we increased our ownership interest in these pharmacies to 100%. We opened our third pharmacy in Kirkland, Washington on August 11, 2004. Our fourth pharmacy was opened in Portland, Oregon on September 21, 2004. On June 21, 2006, we opened our fifth pharmacy also located in Portland, Oregon. The pharmacies located in Kirkland and Portland were opened pursuant to a joint venture agreement with TAPG LLC and we have a 94.8% ownership interest in these pharmacies. In January 2007, we opened our sixth pharmacy in Gresham, Oregon that became our third wholly-owned pharmacy. We anticipate opening our seventh pharmacy in Las Vegas, Nevada and have executed a lease agreement for this location. Pharmacy operations are expected to commence at this new location in September 2007. Agreement with TPG, L.L.C. On April 24, 2003, we entered into an agreement with TPG, L.L.C. ("TPG") for the purpose of funding the establishment and operations of pharmacies. Under this agreement, TPG held the right to fund on a joint venture basis fifty pharmacies that we established. In exchange for contributing financing in the amount of $230,000 per pharmacy location, TPG acquired a 49% ownership interest in each pharmacy established under this agreement and we owned the remaining 51%. Under the terms of the agreement with TPG, our contribution to establish pharmacies primarily consisted of the right to utilize our intellectual property rights and to provide sales and marketing services. Assured Pharmacies, Inc. ("API") was formed to establish and operate the pharmacies that would be operated under the agreement with TPG. In accordance with the terms of the agreement with TPG, we owned 51% of API and TPG owned the remaining 49%. F - 4 Table of Contents ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 1. ORGANIZATION AND BASIS OF PRESENTATION (continued) Agreement with TPG, L.L.C. (continued) Under this joint venture, we established our first pharmacy in Santa Ana, California and our second pharmacy in Riverside, California. On December 15, 2006, we entered into a Purchase Agreement with TPG and acquired all of its right, title and interest in 49 shares of common stock of API for $460,000 and the issuance of 50,000 shares of our common stock. The cash component of the purchase price is payable as follows: i. $15,000 was paid on or about December 15, 2006; ii. Eleven (11) consecutive monthly installments of $5,000 payable on or before the 15th of each month commencing in January 2007 through November 2007; iii. Fourteen (14) consecutive monthly installments of $15,000 payable on or before the 15th of each month commencing in December 2007 through January 2009; and iv. $180,000 payable together with interest at the rate of prime plus 2% per annum commencing from the date of this Purchase Agreement payable on or before February 15, 2009. Interest shall accrue as of December 15, 2006, the effective date of this Agreement. As a result of this acquisition, we increased our ownership interest in API to 100% making it a wholly-owned subsidiary and consequently resulting in the termination of our joint venture with TPG. Agreement with TAPG, L.L.C. In February 2004, we entered into an agreement (the "Agreement") with TAPG, L.L.C. ("TAPG"), a Louisiana limited liability company, and formed Safescript Northwest, Inc. ("Safescript Northwest"), a Louisiana corporation. Safescript Northwest was formed to establish and operate up to five pharmacies. Effective August 19, 2004, Safescript Northwest filed amended articles of incorporation and changed its name to Assured Pharmacies Northwest, Inc. ("APN"). We initially owned 75% of APN, while TAPG owned the remaining 25%. In accordance with our shareholders agreement with TAPG, TAPG will provide start-up costs in the amount of $335,000 per pharmacy location established not to exceed five pharmacies. Under the terms of the agreement with TAPG, our contribution to establish pharmacies primarily consisted of the right to utilize our intellectual property rights and to provide sales and marketing services. The Agreement provides that TAPG will contribute start-up costs in the amount of $335,000 per pharmacy location established not to exceed five pharmacies. Our contribution under the Agreement consists of granting the right to utilize our intellectual property rights and to provide sales and marketing services. Between March and October 2004, APN received from TAPG start-up funds in the amount of $854,213 as its capital contribution for three pharmacies. This capital contribution funded the opening of a pharmacy in Kirkland, Washington in August 2004 and another pharmacy in Portland, Oregon in September 2004. Included in these monies was a partial capital contribution in the amount of $190,000 for the establishment of our second pharmacy location in Portland, Oregon. TAPG remains obligated to contribute an additional F - 5 Table of Contents ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 1. ORGANIZATION AND BASIS OF PRESENTATION (continued) Agreement with TAPG, L.L.C. (continued) $145,000 to satisfy their full contribution. We and APN requested that TAPG provide the $150,787 balance of its full capital contribution. TAPG is also obligated to contribute their proportionate share of the start-up costs in excess of their initial capital contribution of $335,000 per pharmacy. The Agreement defines start-up costs as any costs associated with the opening of any open pharmacy location that accrue within one hundred eighty days following the opening of that particular pharmacy. Following the start-up period, we advanced interest-free loans to sustain operations at the pharmacies operated by APN. On March 6, 2006, these loans were converted into APN capital stock. Following the conversion of this debt into equity, we increased our ownership interest in APN from 75% to 94.8%. TAPG owns the remaining 5.2% interest. License Agreement with Network Technology, Inc. ("RxNT") On March 15, 2004, we entered into a technology license agreement ("Technology License") with Network Technology, Inc. ("RxNT"). The Technology License grants us the right to use RxNT's e- prescribing technology under the brand name "Assured Script" and enables us to accept prescriptions electronically transmitted to our pharmacies. Pursuant to the Technology License agreement, we paid RxNT a licensing fee of $100,000 and are also responsible for paying RxNT a royalty equal to twenty five percent (25%) of the gross profit from sales of the "Assured Script" product, which refers to the licensed products and technology set forth in the Technology License and not prescription drug sales. Given that we are in the business of owning and operating pharmacies, management does not anticipate that we would make any sales of the "Assured Script" product resulting in a royalty payment to RxNT. On March 17, 2007, we renewed this agreement for a period of three years and agreed to pay an annual license fee of $54,000. Other Subsidiaries: The Company's management determined that its business could be expanded through developing arrangements with third party health plan providers to accept traditional co-payments and fill prescriptions for their members who rely upon overnight courier for delivery of their prescription. The Company's management believes that such arrangements will broaden its consumer base and enable it to access a particular niche of consumer that receives their prescriptions exclusively via courier as opposed to patronizing traditional retail pharmacy locations. On January 3, 2006, the Company incorporated Assured Pharmacy Plus, Corp. ("Plus Corp.") as a wholly-owned subsidiary to develop this opportunity. Also on January 3, 2006, the Company incorporated Assured Pharmacy DME, Corp. ("DME") as a wholly-owned subsidiary for the purpose of facilitating and making available specialized medical equipment to its consumers. The Company's consumers who require treatment for chronic pain commonly require specialized medical equipment and/or rehabilitative equipment. F - 6 Table of Contents ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 1. ORGANIZATION AND BASIS OF PRESENTATION (continued) During the third quarter of 2006, the Company had incorporated three wholly-owned subsidiaries for the purpose of operating additional pharmacies.On July 21, 2006, the Company incorporated Assured Pharmacy Gresham, Inc. ("Gresham"). On August 11, 2006, the Company incorporated Assured Pharmacy Irvine, Inc. ("Irvine"), and on September 25, 2006, the Company incorporated Assured Pharmacy Los Angeles 1, Inc. ("L.A. 1"). On June 19, 2007, the Company incorporated Assured Pharmacy Las Vegas Inc., as a wholly-owned subsidiary for the purpose of operating its new pharmacy in Las Vegas, Nevada. Quotation on OTCBB The Company's common stock is quoted on the Over-the-Counter Bulletin Board (the "OTCBB") under the symbol "APHY." B. Basis of Presentation The Company's management, without audit, prepared the condensed consolidated financial statements for the three and six months ended June 30, 2007 and 2006. The information furnished has been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial reporting. Accordingly, certain disclosures normally included in financial statements prepared in accordance with GAAP have been condensed and consolidated or omitted. In the opinion of management, all adjustments considered necessary for the fair presentation of the Company's financial position, results of operations and cash flows have been included and are only of a normal recurring nature. The results of operations for the three and six months ended June 30, 2007 are not necessarily indicative of the results of operations for the year ending December 31, 2007. The consolidated financial statements include the accounts of Assured Pharmacy, Inc., its wholly-owned subsidiaries, and majority-owned subsidiaries. All inter-company accounts and transactions have been eliminated in consolidation. These condensed consolidated financial statements should be read in conjunction with the Company's audited consolidated financial statements as of December 31, 2006, which are included in the Company's Annual Report on Form 10-KSB that was filed with the Securities and Exchange Commission (the "SEC") on April 2, 2007. Going Concern Considerations The accompanying condensed consolidated financial statements have been prepared assuming the Company will continue as a going concern, which contemplates, among other things, the realization of assets and satisfaction of liabilities in the ordinary course of business. As of June 30, 2007, the Company had an accumulated deficit of $21,245,724, recurring losses from operations and negative cash flow from operating activities for the six month period ended June 30, 2007 of $954,141. The Company also had a negative working capital of $2,534,367 as of June 30, 2007. F - 7 Table of Contents ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 1. ORGANIZATION AND BASIS OF PRESENTATION (continued) Going Concern Considerations (continued) The Company intends to fund operations through increased sales and debt and/or equity financing arrangements, which may be insufficient to fund its capital expenditures, working capital or other cash requirements for the year ending December 31, 2007. The Company is seeking additional funds to finance its immediate and long-term operations. The successful outcome of future financing activities cannot be determined at this time and there is no assurance that if achieved, the Company will have sufficient funds to execute its intended business plan or generate positive operating results. These factors, among others, raise substantial doubt about the Company's ability to continue as a going concern. The accompanying condensed consolidated financial statements do not include any adjustments related to recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. In response to these problems, management has taken the following actions: · The Company is expanding its revenue base beyond the pain management sector to service customers that require prescriptions to treat cancer, psychiatric, and neurological conditions. · The Company is aggressively signing up new physicians, which will result in new patients. · The Company is seeking investment capital. (See Note 5 for additional information). · The Company implemented a new marketing strategy and retained additional sales personnel to attract business. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The summary of significant accounting policies presented below is designed to assist in understanding the Company's consolidated financial statements. Such financial statements and accompanying notes are the representations of the Company's management, who is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America ("GAAP") in all material respects, and have been consistently applied in preparing the accompanying consolidated financial statements. Principles of Consolidation The consolidated financial statements for the quarter ended June 30, 2007, include the accounts of the Company's 94.8% ownership interest in APN. In accordance with the joint venture agreement, the minority partner does not have participation rights that allow them to block decisions proposed by the Company. The minority joint venture has given the Company the ability to control all daily operations and management of the joint venture; therefore, the Company has consolidated the joint venture in its financial statements. All significant inter-company accounts and transactions have been eliminated in consolidation. F - 8 Table of Contents ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Significant estimates made by management include revenuerecognition, the allowance for doubtful accounts, the deferred tax asset valuation allowance, and the realization of inventories and long-lived assets. Actual results could materially differ from these estimates. Risks and Uncertainties The Company operates in a highly competitive industry that is subject to intense competition. The Company has a limited operating history since it has finished only four years of operations. The Company faces risks and uncertainties relating to its ability to successfully implement its business strategy. Among other things, these risks include the ability to develop and sustain revenue growth; managing and expanding operations; competition; attracting, retaining and motivating qualified personnel; maintaining and developing new strategic relationships; and the ability to anticipate and adapt to the changing markets and any changes in government regulations. As a result, the Company may be subject to the risk of delays in obtaining (or failing to obtain) regulatory clearance and other uncertainties, including financial, operational, technological, regulatory and other risks associated with an emerging business, including the risk of business failure. The Company's leased pharmacies are subject to licensing and regulation by the health, sanitation, safety, building and fire agencies in the state or municipality where located. Difficulties or failures in obtaining or maintaining the required licensing and/or approvals could prevent the continued operation of such pharmacies. Management believes that the Company is operating in compliance with all applicable laws and regulations. During the year ended December 31, 2006, the Company purchased 99% of its inventory of its prescription drugs from one wholesale vendor. Management believes that the wholesale pharmaceutical and non-pharmaceutical distribution industry is highly competitive because of consolidation in the industry and the practice of certain large pharmacy chains to purchase directly from product manufacturers. Although management believes it could obtain the majority of our inventory from other distributors at competitive prices and upon competitive payment terms if our relationship with our primary wholesale drug vendor was terminated, there can be no assurance that the termination of such relationship would not adversely affect us. Governmental Regulations The pharmacy business is subject to extensive and often changing federal, state and local regulations, and our pharmacies are required to be licensed in the states in which they are located or do business. While management continuously monitors the effects of regulatory activity on the Company's operations and it currently has a pharmacy license for each pharmacy the Company operates, the failure to obtain or renew any regulatory approvals or licenses could adversely affect the continued operations of the Company's business. F - 9 Table of Contents ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Governmental Regulations (continued) The Company is also subject to federal and state laws that prohibit certain types of direct and indirect payments between healthcare providers. These laws, commonly known as the fraud and abuse laws, prohibit payments intended to induce or encourage the referral of patients to, or the recommendation of, a particular provider of products and/or services. Violation of these laws can result in a loss of licensure, civil and criminal penalties and exclusion from various federal and state healthcare programs. The Company expends considerable resources in connection with compliance efforts. Management believes that the Company is in compliance with federal and state regulations applicable to its business. The Company is also impacted by the Health Insurance Portability and Accountability Act of 1996 ("HIPAA"), which mandates, among other things, the adoption of standards to enhance the efficiency and simplify the administration of the healthcare system. HIPAA requires the Department of Health and Human Services to adopt standards for electronic transactions and code sets for basic healthcare transactions such as payment and remittance advice ("transaction standards"); privacy of individually identifiable healthcare information ("privacy standards"); security and electronic signatures ("security standards"), as wells as unique identifiers for providers, employers, health plans and individuals; and enforcement. The Company is required to comply with these standards and is subject to significant civil and criminal penalties for failure to do so. Management believes the Company is in compliance with these standards. There can be no assurance, however, that future changes will not occur which the Company may not be, or may have to incur significant costs to be in compliance with new standards or regulations. Management anticipates that federal and state governments will continue to review and assess alternate healthcare delivery systems, payment methodologies and operational requirements for pharmacies. Given the continuous debate regarding the cost of healthcare services, management cannot predict with any degree of certainty what additional healthcare initiatives, if any, will be implemented or the effect any future legislation or regulation will have on the Company. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less, when purchased, to be cash equivalents. The financial instrument that potentially exposes the Company to a concentration of credit risk principally consists of cash. The Company deposits its cash with high credit financial institutions, and at times the balances may exceed the insurance limit of the Federal Deposit Insurance Corp. Management believes that there is little risk of loss due to this policy. F - 10 Table of Contents ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Accounts Receivable, non-current The Company carries $163,358 of receivables which are over 180 days old. These receivables are primarily from Workmen's Compensation Board of State of California ("CA Board"). These receivables are due to disputes between the claimant and the employer, with the CA Board, known as "Green Liens". The settlement period for such Green Lien cases takes anywhere from 1 year to 5 years. The Management classified such receivables as non-current long term assets Allowance for Doubtful Accounts Receivable The Company's receivables are from reputable insurance companies. However, management periodically reviews the collectability of accounts receivable and provides an allowance for doubtful accounts receivable as management deems necessary. For the year ended December 31, 2006, management provided approximately $177,000 towards such allowance of which $92,313 applies to the non-current receivables. Inventories Inventories are stated at the lower of cost (first-in, first-out method) or estimated market, and consist primarily of pharmaceutical drugs. Market is determined by comparison with recent sales or net realizable value. Net realizable value is based on management's forecast for sales of its products or services in the ensuing years and/or consideration and analysis of changes in customer base, product mix, payor mix, third party insurance reimbursement levels or other issues that may impact the estimated net realizable value. Management regularly reviews inventory quantities on hand and records a reserve for shrinkage and slow-moving, damaged and expired inventory, whichis measured as the difference between the inventory cost and the estimated market value based on management's assumptions about market conditions and future demand for its products. No reservations were provided at June 30, 2007 and 2006, respectively, as the reserves were insignificant to the accompanying financial statements. Should the demand for the Company's products prove to be less than anticipated, the ultimate net realizable value of its inventories could be substantially less than reflected in the accompanying consolidated balance sheet. Inventories are comprised of brand and generic pharmaceutical drugs. Brand drugs are purchased primarily from one wholesale vendor and generic drugs are purchased primarily from multiple wholesale vendors. The Company's pharmacies maintain a wide variety of different drug classes, known as Schedule II, Schedule III, and Schedule IV drugs, which vary in degrees of addictiveness. Schedule II drugs, considered narcotics by the DEA are the most addictive; hence, they are highly regulated by the DEA and are required to be segregated and secured in a separate cabinet. Schedule III and Schedule IV drugs are less addictive and are not regulated. Because the Company's business model focuses on servicing pain management doctors and chronic pain patients, the Company carries in inventory a larger amount of Schedule II drugs than most other pharmacies. The cost in acquiring Schedule II drugs is higher than Schedule III and IV drugs. F - 11 Table of Contents ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Long Lived Assets: The Company adopted Statement of Financial Accounting Standard ("SFAS") No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets", which addresses financial accounting and reporting for the impairment or disposal of long-lived assets. SFAS No. 144 requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that their carrying amount may not be recoverable. If the cost basis of a long-lived asset is greater than the projected future undiscounted net cash flows from such asset, an impairment loss is recognized. Impairment losses are calculated as the difference between the cost basis of an asset and its estimated fair value. SFAS No. 144 also requires companies to separately report discontinued operations, and extends that reporting to a component of an entity that either has been disposed of (by sale, abandonment or in a distribution to owners) or is classified as held for sale. Assets to be disposed of are reported at the lower of the carrying amount or the estimated fair value less costs to sell. The Company's long-lived assets consist of computers, software, office furniture and equipment, store fixtures and leasehold improvements on pharmacy build-outs which are depreciated with useful lives varying from 3 to 10 years. Leasehold improvements are depreciated over the shorter of the useful life or the remaining lease term, typically 5 years. The Company assesses the impairment of these long-lived assets at least annually and makes adjustments accordingly. Property and Equipment Property and equipment are stated at cost, and are being depreciated using the straight-line method over the estimated useful lives of the related assets, which generally range between three and ten years. Leasehold improvements are amortized on a straight-line basis over the shorter of the estimated useful lives of the assets or the remaining lease terms. Maintenance and repairs are charged to expense as incurred. Significant renewals and betterments are capitalized. At the time of retirement, other disposition of property and equipment or termination of a lease, the cost and accumulated depreciation or amortization are removed from the accounts and any resulting gain or loss is reflected in results of operations. Intangible Assets Statement of Financial Accounting standard ("SFAS") No. 142,"Goodwill and Other Intangible Assets", addresses how intangible assets that are acquired individually or with a group of other assets should be accounted for upon their acquisition and after they have been initially recognized in the financial statements. SFAS No. 142 requires that goodwill and identifiable intangible assets that have indefinite lives not be amortized but rather be tested at least annually for impairment, and intangible assets that have finite useful lives be amortized over their estimated useful lives. F - 12 Table of Contents ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Intangible Assets (continued) SFAS No. 142 provides specific guidance for testing goodwill and intangible assets that will not be amortized for impairment. In addition, SFAS No. 142 expands the disclosure requirements about intangible assets in the years subsequent to their acquisition. Impairment losses for goodwill and indefinite-life intangible assets that arise due to the initial application of SFAS No. 142 are to be reported as a change in accounting principle. Advertising The Company expenses the cost of advertising, including marketing and promotions, when incurred. Advertising costs for the three months ended June 30, 2007 and June 30, 2006 were $ 3,074 and $314,816, respectively.Advertising costs for the six months ended June 30, 2007 and June 30, 2006 were $ 3,074 and $347,566, respectively.When incurred, such expenses are included in selling, general and administrative expenses. Revenue Recognition The Company recognizes revenue on an accrual basis when the product is delivered to the customer. Payments are received directly from the customer at the point of sale, or the customers' insurance provider is billed. Authorization which assures payment is obtained from the customers' insurance provider before the medication is dispensed to the customer. Authorization is obtained for the vast majority of these sales electronically and a corresponding authorization number is issued by the customers' insurance provider. The Company accounts for shipping and handling fees and costs in accordance with EITF 00-10 "Accounting for Shipping and Handling Fees and Costs." Such fees and costs are immaterial to the Company's operations. Stock-based Employee Compensation Effective January 1, 2006, the Company adopted the provisions of statement of Financial Standards No. 123 (revised 2004), Share-Based Payment ("SFAS No. 123 (R)"), which is a revision of SFAS No. 123. SFAS No. 123 (R) supersedes APB Opinion No. 25, Accounting for Stock Issued to Employees, and amends FASB Statement No. 95, Statement of Cash Flows. Generally, the approach to accounting for share-based payments in SFAS No. 123 (R) is similar to the approach described in SFAS No. 123. However, SFAS 123 (R) requires all new share-based payments to employees, including grants of employee stock options, to be recognized in the financial statements based on their fair values. Pro forma disclosure of the fair value of new share-based payments is no longer an alternative to financial statement recognition. F - 13 Table of Contents ASSURED PHARMACY, INC. AND SUBSIDIARIES FORMERLY KNOWN AS eRXSYS, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued) Stock-based Employee Compensation (continued) Prior to 2006, the Company accounted for its employee stock option plans under the intrinsic value method, in accordance with the provisions of Accounting Principles Board ("APB") Opinion No. 25, "Accounting for Stock Issued to Employees," and related interpretations. Compensation expense related to the granting of employee stock options is recorded over the vesting period only, if, on the date of grant, the fair value of the underlying stock exceeds the option's exercise price. The Company had adopted the disclosure-only requirements of SFAS No. 123, "Accounting for Stock-Based Compensation," which allowed entities to continue to apply the provisions of APB No. 25 for the transactions with employees and provide pro forma net income and pro forma income per share disclosures for employee stock grants made as if the fair value based method of accounting in SFAS No. 123 had been applied to these transactions In the event the Company determined compensation expense of the employee stock options issued prior to January 1, 2006, based on the estimated fair value of the stock options at the grant date and consistent with guidelines of SFAS 123, its net loss and loss per share would have been the same as there were no effects based on SFAS 123. Basic and Diluted Loss per Common Share The Company computes loss per common share using SFAS No. 128 "Earnings Per Share".
